     Case 2:20-cv-05049-MWF-JC Document 18 Filed 07/01/20 Page 1 of 4 Page ID #:158



 1    NORTON ROSE FULBRIGHT US LLP
 2    Kevin C. Mayer (State Bar No. 118177)
      Email: kevin.mayer@nortonrosefulbright.com
 3    555 South Flower Street
 4    Forty-First Floor
      Los Angeles, California 90071
 5
      Telephone: (213) 892-9200
 6    Facsimile: (213) 892-9494
 7
      PIRKEY BARBER PLLC
 8    Christopher Weimer (pro hac vice forthcoming)
 9    Email: cweimer@pirkeybarber.com
      1801 East 6th Street, Suite 300
10    Austin, Texas 78702
11    Telephone: (512) 322-5200
      Facsimile: (512) 322-5201
12
13    Attorneys for Plaintiff 3M COMPANY
14
      MANDOUR & ASSOCIATES, APC
15    Joseph A. Mandour (SBN 188896)
16    Email: jmandour@mandourlaw.com
      Ben T. Lila (SBN 246808)
17    Email: blila@mandourlaw.com
18    8605 Santa Monica Blvd., Suite 1500
      Los Angeles, CA 90069
19
      Telephone (858) 487-9300
20
21    Attorneys for Defendants,
      KM BROTHERS INC., KMJ TRADING INC.,
22    SUPREME SUNRISE, INC., and MAO YU
23
24
25                       UNITED STATES DISTRICT COURT
26
                       CENTRAL DISTRICT OF CALIFORNIA
27
28
                                                   Case No. 2:20-cv-05049 MWF (JCx)
                                    STIPULATION TO EXTEND TIME TO RESPOND TO
                          INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS (L. R. 8-3)
                                          -1-
     Case 2:20-cv-05049-MWF-JC Document 18 Filed 07/01/20 Page 2 of 4 Page ID #:159



 1    3M COMPANY,                           Case No. 2:20-cv-05049 MWF (JCx)
 2
                   Plaintiff,                STIPULATION TO EXTEND TIME
 3                                           TO RESPOND TO INITIAL
 4           v.                              COMPLAINT BY NOT MORE THAN
                                             30 DAYS (L.R. 8-3)
 5
      KM BROTHERS INC., KMJ
 6    TRADING INC., SUPREME                  Judge: Honorable Michael W. Fitzgerald
 7    SUNRISE, INC., MAO YU, and
      DOES 1 – 10,                           Complaint Served: June 11, 2020
 8               Defendant.                  Current Response Date: July 2, 2020
                                             New Response Date: July 27, 2020
 9
10
11
12
13
14           Plaintiff 3M COMPANY (“3M”) and defendants KM BROTHERS INC.,
15    KMJ TRADING INC., SUPREME SUNRISE, INC., and MAO YU
16    (“Defendants”), by and through their respective counsel, hereby stipulate as
17    follows:
18           WHEREAS this action was filed by 3M on June 9, 2020 (ECF No. 1);
19           WHEREAS 3M filed a First Amended Complaint on June 9, 2020 (ECF No.
20    14);
21           WHEREAS the Summons and Complaint were served on Supreme Sunrise
22    on June 11, 2020 (ECF No. 17);
23           WHEREAS, defendants KM BROTHERS INC., KMJ TRADING INC., and
24    MAO YU acknowledge service of the Summons and Complaint;
25           WHEREAS, no previous extensions of time to respond to the Complaint
26    have been requested or given;
27
28
                                                     Case No. 2:20-cv-05049 MWF (JCx)
                                      STIPULATION TO EXTEND TIME TO RESPOND TO
                            INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS (L. R. 8-3)
                                            -2-
     Case 2:20-cv-05049-MWF-JC Document 18 Filed 07/01/20 Page 3 of 4 Page ID #:160



 1          IT IS HEREBY STIPULATED AND AGREED, by and between the
 2    undersigned counsel, that, pursuant to Local Rule 8-3, the deadline for all
 3    Defendants to respond to the Complaint is extended less than 30 days to and
 4    including July 27, 2020.
 5          IT IS SO STIPULATED:
 6
 7
 8                                    NORTON ROSE FULBRIGHT US LLP
      Date: June 30, 2020
 9
10
                                            /s/ Kevin C. Mayer
11                                    Kevin C. Mayer (SBN 118177)
12                                    Email: kevin.mayer@nortonrosefulbright.com
                                      Attorneys for Plaintiff,
13
                                      3M COMPANY
14
15                                    MANDOUR & ASSOCIATES, APC
      Date: June 30, 2020
16
17
                                            /s/ Ben T. Lila
18                                    Ben T. Lila (SBN 246808)
19                                    Email: blila@mandourlaw.com
                                      Attorneys for Defendants,
20
                                      KM BROTHERS INC., KMJ TRADING INC.,
21                                    SUPREME SUNRISE, INC., and MAO YU
22
23
24
25
26
27
28
                                                     Case No. 2:20-cv-05049 MWF (JCx)
                                      STIPULATION TO EXTEND TIME TO RESPOND TO
                            INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS (L. R. 8-3)
                                            -3-
     Case 2:20-cv-05049-MWF-JC Document 18 Filed 07/01/20 Page 4 of 4 Page ID #:161



 1                             CERTIFICATE OF SERVICE
 2          I hereby certify that on the below date, I filed the foregoing document via
 3    the Court’s CM/ECF filing system, which will provide notice of the same on the
 4    following:
 5
            NORTON ROSE FULBRIGHT US LLP
 6          Kevin C. Mayer (State Bar No. 118177)
 7          Email: kevin.mayer@nortonrosefulbright.com
            555 South Flower Street
 8          Forty-First Floor
 9          Los Angeles, California 90071
            Telephone: (213) 892-9200
10
            Facsimile: (213) 892-9494
11
12          PIRKEY BARBER PLLC
            Christopher Weimer (pro hac vice forthcoming)
13          Email: cweimer@pirkeybarber.com
14          1801 East 6th Street, Suite 300
            Austin, Texas 78702
15          Telephone: (512) 322-5200
16          Facsimile: (512) 322-5201
17
18    Dated: July 1, 2020
19                                               /s/ Ben T. Lila
                                            Ben T. Lila
20
21
22
23
24
25
26
27
28
                                                     Case No. 2:20-cv-05049 MWF (JCx)
                                      STIPULATION TO EXTEND TIME TO RESPOND TO
                            INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS (L. R. 8-3)
                                            -4-
